Title: From Thomas Jefferson to J. P. G. Muhlenberg, 24 December 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


               
                  Dear Sir
                  Washington Dec. 24. 03.
               
                Having reason to believe that a butt of Sherry wine sent to me from Cadiz by the Eliza Capt Bisell, has been, or will be landed, at Philadelphia, to your care, I ask the favor of you to reship it to Richmond to the address of messrs. Gibson & Jefferson of that place. all duties & charges shall be paid as soon as you will be so good as to make them known to me. the uncertainty to what port persons in foreign parts may find a conveyance for articles sent me, has obliged me to ask the favor of the Collectors generally to recieve & forward them for me. it is this circumstance which has repeated and may still repeat this kind of trouble to you & which demands my apology. Accept my friendly salutations & assurances of great esteem.
               
                  Th: Jefferson
               
            